—In an action, inter alia, to recover damages for fraud and breach of fiduciary duty, the defendants Samuel Goldstein & Co., P. C., Michael Gold-stein, and Stuart Goldstein appeal from so much of an order of the Supreme Court, Nassau County (Roberto, J.), dated June 28, 1994, as denied that branch of their cross motion which was for summary judgment dismissing the plaintiffs’ cause of action to recover damages for fraud based on an undisclosed broker’s commission and/or finder’s fee they received from the defendant Robert Liparelli. The plaintiffs cross-appeal from so much of the same order as granted those branches of the motion of Samuel Goldstein & Co., P. C., Michael Goldstein, and Stuart Goldstein which were for summary judgment dismissing their causes of action to recover damages for fraud regarding certain financial forecasts and an appraisal.
Ordered that the appeal and cross appeal are dismissed as academic, without costs or disbursements, in light of our decision in Chalom v Liparelli (236 AD2d 354 [decided herewith]). Ritter, J. P., Thompson, Friedmann and McGinity, JJ., concur.